ALLOT COMMUNICATIONS LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 U.S. DOLLARS IN THOUSANDS ALLOT COMMUNICATIONS LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 U.S. DOLLARS IN THOUSANDS INDEX Page Reports of Independent Registered Public Accounting Firm F – 3 – F – 4 Consolidated Balance Sheets F - 5 - F – 6 Consolidated Statements of Operations F – 7 Statements of Changes in Shareholders' Equity F – 8 – F – 9 Consolidated Statements of Cash Flows F - 10 - F – 11 Notes to Consolidated Financial Statements F - 12 - F - 41 Kost Forer Gabbay & Kasierer 2 Pal-Yam Ave. Haifa 33095, Israel Tel:972 (4)8654000 Fax: 972(3)5633443 www.ey.com.il REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of ALLOT COMMUNICATIONS LTD. We have audited the accompanying consolidated balance sheets of Allot Communications Ltd. ("the Company") as of December 31, 2010 and 2009, and the related consolidated statements of operations, shareholders' equity and cash flows for each of the three years in the period ended December31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company at December 31, 2010 and 2009, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December31, 2010, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 31, 2011 expressed an unqualified opinion thereon. Haifa, Israel /s/ KOST FORER GABBAY & KASIERER KOST FORER GABBAY & KASIERER March 31, 2011 A Member of Ernst & Young Global - F - 3 - Kost Forer Gabbay & Kasierer 2 Pal-Yam Ave. Haifa 33095, Israel Tel:972 (4)8654000 Fax: 972(3)5633443 www.ey.com.il REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of ALLOT COMMUNICATIONS LTD. We have audited Allot Communications Ltd. ("the Company") and its subsidiaries internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). The Company's management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting . Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A Company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company and its subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in Shareholders' equity and cash flows for each of the three years in the period ended December 31, 2010 and our report dated March 31, 2011 expressed an unqualified opinion thereon. Haifa, Israel /s/ KOST FORER GABBAY & KASIERER KOST FORER GABBAY & KASIERER March 31, 2011 A Member of Ernst & Young Global - F - 4 - ALLOT COMMUNICATIONS LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash and deposits Short-term bank deposits - Available-for-sale Marketable securities - Trade receivables (net of allowance for doubtful accounts of $ 374 and $253 at December 31, 2010 and 2009, respectively) Other receivables and prepaid expenses Inventories Total current assets NON-CURRENT ASSETS: Available-for-sale Marketable securities - Severance pay fund Other assets Total non-current assets PROPERTY AND EQUIPMENT, NET GOODWILL AND INTANGIBLE ASSETS, NET Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. - F - 5 - ALLOT COMMUNICATIONS LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data December 31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Deferred revenues Other payables and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Deferred revenues Accrued severance pay Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.1 par value - Authorized: 200,000,000 shares at December 31, 2010 and 2009; Issued: 23,806,313 and22,643,541 shares at December 31, 2010 and 2009, respectively; Outstanding: 23,806,313 and 22,397,062 shares at December 31, 2010 and 2009, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - F - 6 - ALLOT COMMUNICATIONS LTD. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data Year ended December 31, Revenues: Products $ $ $ Services Total revenues Cost of revenues: Products Services Total cost of revenues Gross profit Operating expenses: Research and development (net of grants participations in the amount of $2,774, $2,440 and $ $2,671 for the years ended December 31 2010, 2009 and 2008, respectively ) Sales and marketing General and administrative In-process research and development - - Total operating expenses Operating profit (loss) ) ) Financial and other expenses, net Loss before income tax expenses ) ) ) Income tax expenses 84 63 Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the consolidated financial statements. - F - 7 - ALLOT COMMUNICATIONS LTD. STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Ordinary shares Outstanding Shares Amount Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated income (loss) Total comprehensive loss Total shareholders' equity Balance at January 1, 2008 $ $ - $ ) - $ Exercise of stock options 2 88 - - - 90 Compensation related to options granted to non-employees - - ) - - - ) Stock-based compensation related to options granted to employees - Total comprehensive loss: Unrealized gain on hedging derivative instruments - Net loss - ) ) ) Total comprehensive loss $ ) Balance at December 31, 2008 $ ) $ Exercise of stock options 10 - - - Compensation related to options granted to non-employees - - 58 - - - 58 Stock-based compensation related to options granted to employees - Total comprehensive loss: Cumulative effect from adoption of ASC No. 320 - - - ) - - Unrealized loss on hedging derivative instruments - - - ) - ) ) Unrealized gain on available-for-sale marketable securities - Net loss - ) ) ) Total comprehensive loss $ ) Balance at December 31, 2009 $ $ $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. - F - 8 - ALLOT COMMUNICATIONS LTD. STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Ordinary shares Outstanding Shares Amount Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated income (loss) Total comprehensive loss Total shareholders' equity Exercise of stock options 35 - - - Cashless exercise of options *
